Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Corus Entertainment declares monthly dividend for Class A and B shareholders TORONTO, July 9 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) announced today that its Board of Directors has declared monthly dividends of $0.049585 per Class A share and $0.05 per Class B share payable on each of August 29, 2008, September 30, 2008 and October 31, 2008 to shareholders of record at the close of business on August 15, 2008, September 15, 2008 and October 15, 2008 respectively. The foregoing dividends are designated as "eligible" dividends for the purpose of the Income Tax Act (Canada) and any similar provincial legislation. Corus' Board of Directors reviews the dividend on a quarterly basis.
